 



Exhibit 10.1
CANCELLATION OF LEASE AGREEMENT
     This Cancellation of Lease Agreement (this “Agreement”) is made this 30th
day of June, 2005, by and between 4300 Venture 34910 LLC, a Delaware limited
liability company (“Landlord”), with offices at 1798 Frebis Avenue, Columbus,
Ohio 43206, and Value City Department Stores LLC, an Ohio limited liability
company (“Tenant”), with offices at 3241 Westerville Road, Columbus, Ohio 43224.
BACKGROUND INFORMATION
     WHEREAS, on the 18th day of May, 2000, 4300 East Fifth Avenue LLC
(“Original Landlord”) entered into a lease (“Lease”) with Value City Department
Stores, Inc. (“Original Tenant”) for the premises commonly known as 4020 East
Fifth Avenue, Columbus, Ohio 43219; and
     WHEREAS, Landlord is successor in interest to Original Landlord; and
     WHEREAS, Tenant is successor to Original Tenant’s interest in the Lease;
and
     WHEREAS, the term of the Lease expires on the 30th day of June, 2010; and
     WHEREAS, Landlord and Tenant have mutually agreed to cancel and terminate
said Lease effective the 30th day of June, 2005.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree to the
foregoing and as follows:
     1. In consideration of the amounts payable pursuant to Section 2 below,
Landlord and Tenant hereby amend the Lease so that the term of the Lease shall
expire as of June 30, 2005 (the “Termination Date”). Tenant agrees that it shall
vacate the Leased Premises in accordance with the provisions of Article XVII of
the Lease.

1



--------------------------------------------------------------------------------



 



     2. In consideration of the new expiration date of the term of the Lease,
Tenant hereby agrees to pay to Landlord the following amounts: (i) Two Million
Three Hundred Thousand and 00/100 Dollars ($2,300,000.00) payable on January 3,
2006; and (ii) 6 monthly payments on the first day of each of the 6 months next
following the Termination Date (i.e. July through December, 2005) of Ninety
Three Thousand Seven Hundred Two and 02/100 Dollars ($93,702.02).
     All amounts not paid when due by Tenant hereunder shall bear interest at
four percent (4%) per annum over the prime rate in effect from time to time at
National City Bank, Columbus, Ohio.
     3. Landlord has inspected the Leased Premises and agrees that the Leased
Premises is in the condition required under the Lease, including, without
limitation, under Sections 9.2 and 17.1 of the Lease and agrees to accept the
surrender of the Leased Premises in its ‘AS-IS’ condition. Landlord hereby
waives any rights under the Lease, including without limitation under
Section 17.1 thereof, to require Tenant to remove any alterations, improvements
or additions to the Leased Premises. Landlord shall be responsible for all
construction costs and all consequences of any construction undertaken by
Landlord in or about the Leased Premises and the Real Estate.
     4. Except as expressly set forth above, the parties agree that from and
after the Termination Date, neither party shall have further liability or
obligation under the Lease for matters thereafter arising.
     5. All capitalized terms used herein shall have the same meaning as set
forth in the Lease.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

              LANDLORD:
 
            4300 Venture 34910 LLC,
a Delaware limited liability company
 
       
 
  By:   /s/ Jay L. Schottenstein
 
       
 
      Jay L. Schottenstein, President
 
            LESSEE:
 
            Value City Department Stores LLC,     an Ohio limited liability
company
 
       
 
  By:   /s/ James A. McGrady
 
       
 
      James McGrady, Vice President

3



--------------------------------------------------------------------------------



 



             
STATE OF OHIO
    )      
 
    )     ss
COUNTY OF FRANKLIN
    )      

     BE IT REMEMBERED, that on the 7th day of July, 2005, before me, a Notary
Public in and for said State, personally appeared 4300 Venture 34910 LLC, a
Delaware limited liability company by Jay L. Schottenstein, its President, the
Lessor in the foregoing Lease, who acknowledged that the signing thereof was his
free and voluntary act and deed for the uses and purposes therein mentioned.
     IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my
official seal on the day and year aforesaid.

     
 
  /s/ Tiffany N. Larmer
 
   
 
  Notary Public

             
STATE OF OHIO
    )      
 
    )     ss
COUNTY OF FRANKLIN
    )      

     BE IT REMEMBERED, that on the 5th day of July, 2005, before me, a Notary
Public in and for said State, personally appeared Value City Department Stores
LLC, an Ohio limited liability company by James McGrady, its CFO/Treasurer, the
Lessee in the foregoing Lease, who acknowledged that the signing thereof was
his/their free and voluntary act and deed for the uses and purposes therein
mentioned.
     IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my
official seal on the day and year aforesaid.

     
 
  /s/ Michelle Stewart
 
   
 
  Notary Public

4